Citation Nr: 1212029	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






INTRODUCTION

The Veteran had active service from October 1989 until March 1990 and from September 1990 until June 1991, including a tour of duty in the Southwest Asia theatre-of-operations from October 1990 until May 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 1998 and December 2003 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

This matter was previously before the Board in April 2010 and November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions to establish that specific stressors sufficient to support the diagnosis of PTSD were incurred during his period of active service.  

2.  The currently demonstrated PTSD is shown to be causally linked to a specific event or stressor that as likely as not happened during the Veteran's period of active duty.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his a psychiatric disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A Veteran can establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the a Veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id. 

Resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran has a diagnosis of PTSD and/or depression related to service, and service connection is therefore warranted for this disability.

The Veteran reported several stressful experiences that are unverified, such as witnessing a fellow soldier catch fire during a controlled burn.  However, the Veteran also testified that one of his stressors from service was witnessing "SCUD" attacks, and having to don protective gear when those attacks occurred.  More specifically, the Veteran reported that in February 1991, he was ordered to take meals (as his MOS was food service specialist) to a specific detachment, but before he got there, he heard an explosion.  Upon arriving at the site, he reported helping with the recovery effort, looking for bodies and soldiers to save.

As the Veteran was stationed in the Gulf area around that time, and as, on February 25, 1991, an Iraqi "scud" missile plunged into a "barracks/warehouse" used to house U.S. Army soldiers assigned to the 475th Quartermaster Group in Dhahran, Saudi Arabia, killing 28 U.S. soldiers, the Board will find the Veteran's reported stressor consistent with the circumstances of his service, and therefore accepts that this stressor has been verified.

Further, the Veteran has a verified diagnosis of PTSD from a VA psychologist, based, at least in part, on stressful experiences in service.  Reviewing the Veteran's January 2012 report of VA examination, the examiner stated that the Veteran had a diagnosis of PTSD.  That examiner noted that during the Veteran's previous examination, he reported several symptoms of PTSD, but did not meet the full criteria for PTSD.  He stated that since that time, the Veteran's house had burned down, and he witnessed a car fire, which apparently triggered the emergence of PTSD symptoms secondary to stressors which the Veteran reported in service, of witnessing another individual being burned.  However, the examiner also reported that the Veteran had some re-experiencing symptoms related to "scud" attacks.  The examiner noted that these PTSD symptoms did not appear to become significant until a house fire in the summer of 2011, and after the Veteran witnessed a car fire in December 2011.  The examiner indicated that it is impossible to state that PTSD is exclusively related to one single incident.  His PTSD symptoms appeared to be related to both military and post-military stressors.  The examiner further noted that the Veteran had a diagnosis of depression, and that the Veteran's depressive symptoms were at least partially related to PTSD.  The Veteran's depressive symptoms were also noted to be exacerbated by recent psychosocial stressors, loss of house and property, unemployment, finances, and the death of his mother in law.  The examiner noted there was considerable overlap in symptoms of PTSD and depressive disorder, and the examiner indicated it was impossible to differentiate was symptoms were attributable to each specific diagnosis.

Thus, we have a stressor of being exposed to "scud" attacks, and we have a diagnosis of PTSD with depression that has been found, at least in part, to be related to that confirmed stressor.  As such, the Board finds that service connection is warranted for PTSD with depression.



ORDER

Service connection for PTSD, with depression, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


